DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction


This communication is in response to the Applicant’s amendment filed on June 12, 2002. In view of Applicant’s amendment, the election to one of the following inventions is deemed necessary. The restrictions cited are as stated below:



Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I: Claims 1-12 and 18-20 are drawn to a method and a corresponding system for establishing an indirect network connection to the mobile device for the remote-control user session that is classified in G06Q 20/322.

Group II: Claims 13-17 are drawn to a method for establishing a remote-control user session with the transaction terminal through the server by connecting to the network address with the URL and providing a mobile device identifier for a mobile device classified in G06Q 20/3276.	




The inventions are distinct, each from the other because of the following reasons:

Inventions of Group I and Group II are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). 

In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because the invention of Group I does not rely upon “decoding the QR code and obtaining a Uniform Resource Locator (URL) comprising a network address to a server, a vendor identification, and a transaction terminal URL for the transaction terminal; connecting to the network address with the URL and providing a mobile device identifier for a mobile device” limitations of independent claim 13. The sub-combination of Group II has separate utility such as establishing a remote-control user session with the transaction terminal through the server by connecting to the network address with the URL and providing a mobile device identifier for a mobile device classified in G06Q 20/3276.
	
The independent claims in each Group I and Group II recite limitations that are not found together in a common independent claim of the other group. It is, thus, evident that Applicant believes a distinct invention combination lies within each set of independent claims. Also, the dependent claims then append a multiple of distinct inventive concepts for which Applicant’s submission is evidence that Applicant believes each supports a distinct reason for invention. See MPEP § 806.05(d). For example, dependent claim 15 in Group II recites: “rending the end-of-transaction screen further includes providing a message within the end-of-transaction screen reminding the user to take a receipt from a receipt printer of the transaction terminal before leaving the transaction terminal.” This claim limitations is not claimed by any claim that belongs to the in Group I.





Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different concepts, restriction for examination purposes as indicated is proper.

Applicant is advised that the response to this requirement to be complete must include an election of one of the inventions of Group I or Group II to be examined even though the requirement may be traversed (37 C.F.R. § 1.143).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Conclusion

A shortened statutory period for response to this action is set to expire 2 (two) months from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02, 710.02(b)).










Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H KANERVO whose telephone number is (571)272-9818. The examiner can normally be reached on M - F 10:00-6:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691